



Exhibit 10.32




SUNOCO LP
2018 LONG-TERM INCENTIVE PLAN


Time-Vested Restricted Unit/Phantom Unit Agreement


This Restricted Unit/Phantom Unit Agreement (the “Agreement”), is entered into
on the date of acceptance by the participant (the “Participant”) (as defined
below) and is made by and between Sunoco LP (the “Partnership”) and the
Participant. The Partnership, the Company and its and their subsidiaries may
collectively be referred to as the “SUN Entities” and each a “SUN Entity.”
Except as otherwise expressly provided herein, all capitalized terms used in
this Agreement, but not defined, shall have the meanings provided in the Plan.


Recitals:


WHEREAS, Sunoco GP LLC (the “Company”), the general partner of the Partnership,
maintains the Sunoco LP 2018 Long-Term Incentive Plan, as amended and restated
from time to time (the “Plan”), which Plan is administered by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company; and


WHEREAS, the Committee has determined to make an award (the “Award”) to the
Participant of restricted units and/or phantom restricted units (the “Restricted
Units”), representing the right to receive, following vesting of and upon
settlement of the Restricted Units, common units representing limited
partnership interests in the Partnership, subject to a risk of forfeiture
pursuant to the terms and conditions of this Agreement and the Plan; and


WHEREAS, the Participant has determined to accept such Award;


NOW, THEREFORE, the Partnership and the Participant, each intending to be
legally bound hereby, agree as follows:




ARTICLE I:
Award of Restricted Units


1.1 Award. Subject to the terms and conditions of the Plan and this Agreement,
the Partnership hereby grants the Participant an Award of Restricted Units as
specified within the Participant’s RSU account within Fidelity Stock Plan
Services, LLC (the Company’s online equity award tracking system at the time of
the Award). The details of the Award are as follows:


(a)
Participant:                    Participant Name

(b)
Date of Grant:                Grant Date

(c)
Total Number of Restricted Units:        Number of Awards Granted

(d)
Vesting Schedule:

•60% on the third December 5th following the date of the Award
•40% on the fifth December 5th following the date of the Award


This Award includes tandem Distribution Equivalent Rights (“DERs”), which
entitle the Participant to receive with respect to each Restricted Unit, so long
as the underlying Restricted Unit has not either vested or been forfeited, an
amount in cash equal to the distributions per common unit made by the
Partnership on its outstanding common units with such payment being made
promptly following each such distribution made by the Partnership.


1.2 Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of this
Agreement and the Plan, the provisions in the Plan shall govern and prevail.
This Agreement is subject in all respects to the terms and conditions of the
Plan, as the same may have been amended from time to time in accordance with its
terms; provided, however, that no such amendment shall deprive the Participant,
without such Participant’s consent, of any rights earned or otherwise due to
Participant hereunder. Capitalized terms and phrases used in this Agreement but
not otherwise defined herein, shall have the respective meanings ascribed to
them in the Plan.


1.3 Vesting/Payments. Except as otherwise provided herein, this Award is subject
to vesting over a five (5) year period, with 60% of this Award to vest on the
third December 5th following the date of the Award, and the remaining 40% to
vest on the fifth December





--------------------------------------------------------------------------------





5th following the date of the Award subject to the Participant’s continued
employment with the Partnership or one of its affiliates on each applicable
vesting date.


(a)Settlement of Vested Restricted Units. Upon the vesting of a Restricted Unit,
as soon as practicable thereafter, the Company or the Partnership shall deliver
or cause to be delivered to the Participant one common unit of the Partnership
for each vested Restricted Unit, subject to applicable governmental tax
withholdings described in 1.3(c).


(b)Payment of DERs. As noted above, the Participant is entitled to receive from
the Partnership, with respect to each Restricted Unit that has not either vested
or been forfeited, DERs. Upon the forfeiture or vesting of the underlying
Restricted Unit, the associated DER will automatically expire and no further
payments shall be made with respect to such DER, except with respect to amounts
not yet paid with respect to distributions on Restricted Units made prior to the
date of such forfeiture or vesting.


(c)Tax Withholding. All vestings of Restricted Units and payments with respect
to DERs under this Agreement are subject to applicable governmental tax
withholdings as determined by the Partnership. Prior to vesting of Restricted
Units or payment with respect to DERs, the Participant must satisfy applicable
governmental tax withholding due with respect to such vesting or payment.
(i) Payment in Units. Participant may elect to satisfy withholding obligations
associated with the vesting of Restricted Units in cash or by surrendering a
number of Restricted Units sufficient to satisfy such withholding obligations.
The fair market value of each vesting Restricted Unit shall be determined in
accordance with the Plan.
(ii) Payment in Cash. Cash payments of DERs, shall be made net of any applicable
governmental withholding.


1.4 Change of Control. Notwithstanding Section 1.3 of this Agreement, in the
event of a Change of Control, as that term is defined in the Plan, occurring
prior to the date all outstanding Restricted Units granted hereunder have vested
in accordance with Section 1.3 above, all then-outstanding unvested Restricted
Units granted pursuant to this Agreement shall become immediately vested and
nonforfeitable and the Company or the Partnership shall deliver the Units (or
the amount of cash equal to the Fair Market Value of such common units as of the
date of such event) to the Participant as soon as practicable thereafter, but in
no event later than March 15 of the calendar year following the calendar year in
which the Change of Control occurs.


1.5 Termination of Employment.
(a) Death or Permanent Disability. No portion of this Award shall be forfeited
as a result of the occurrence, prior to the end of the Restricted Period, of the
Participant’s death or Disability (as defined in the Plan). Instead, in the
event of the Participant’s death or Disability, this Award shall become
immediately vested and nonforfeitable and the Company or the Partnership shall
deliver the Units to the Participant or the Participant’s estate, as soon as
practicable thereafter.
(b) Qualified Retirement. Participants who have at least five (5) years of
service and leave the Partnership, or one of its affiliates or subsidiaries,
voluntarily due to retirement will be eligible for the accelerated vesting of
this Award per the following schedule:
•
Participants ages 65-68 are eligible for the accelerated vesting of 40% of the
remaining unvested Restricted Units under the Award at the time of the
Participant’s retirement.

•
Participants over the age of 68 are eligible for the accelerated vesting of 50%
of the remaining unvested Restricted Units under the Award at the time of the
Participant’s retirement.

(c) Termination due other than to Death, Disability or Qualified Retirement. The
Award granted hereunder is for the express purpose of retaining the services and
engagement of the Participant for the full time of the Restricted Period. Except
as otherwise provided in the Plan or in Section 1.5(a) and (b) of this
Agreement, the unvested portion of this Award shall be automatically forfeited
for no consideration as a result of the termination of the Participant’s
employment with the Partnership or one of its affiliates for any reason,
including by reason of retirement prior to the end of the Restricted Period, and
Participant shall not have any further rights with respect to any such forfeited
Restricted Units.
(d) Leaves of Absence. The Committee shall determine whether any leave of
absence constitutes a termination of employment within the meaning of the Plan
and the impact of such leave of absence on awards made to Participant under the
Plan.







--------------------------------------------------------------------------------







ARTICLE II
Restrictive Covenants


2.1 Confidentiality and Access to Confidential Information


(a) Participant’s Receipt of and Access to Confidential Information and
Protected Relationships. In connection with Participant’s Service to the SUN
Entities, the Partnership and/or its affiliates have provided and will continue
to provide Participant access to, and/or allow Participant the opportunity to
develop, confidential information of the SUN Entities, including certain
information pertaining to the SUN Entities’ past, current, and future: business
plans, corporate opportunities, operations, acquisition, merger or sale
strategies; production, product development, product names and marks; marketing,
costs, pricing, financial performance, business plans, and strategic plans;
financial statements and all information relating to financial activities,
assets, and liabilities; operation or production procedures or results; trade
secrets; partners, partnership or other business arrangements or agreements with
third parties; customers including their identities, contact persons, sales
volumes, preferences, requirements, history, and contracts; and technical
information, including equipment, drawings, blueprints, services and processes,
along with any other information relating to the SUN Entities’ business that is
treated by the Partnership as confidential (all of the foregoing collectively,
“Confidential Information”). The SUN Entities will also provide Participant
access to, and the opportunity to develop, business relationships with the SUN
Entities’ customers, clients, and partners with whom the SUN Entities have
developed goodwill and to which Participant would not otherwise have access
(collectively, “Protected Relationships”). Participant acknowledges and agrees
that even if Participant creates or adds to any Confidential Information or
Protected Relationships, Participant is being compensated to do so under
Participant’s Service with the SUN Entities and any such information is and will
remain the property of the Partnership.
(b)Participant’s Obligations of Non-Use and Non-Disclosure. Participant
acknowledges that the business of the Partnership and its affiliates is highly
competitive and that the Confidential Information and opportunity to develop
Protected Relationships are valuable, special, and unique assets of the
Partnership and its affiliates which they use in their business to obtain a
competitive advantage over their competitors which do not know or use this
information. Participant further acknowledges that protection of the
Confidential Information and Protected Relationships against unauthorized
disclosure and use is of critical importance to the Partnership and its
affiliates in maintaining their competitive position. Accordingly, Participant
hereby agrees that Participant will not, at any time during or after
Participant’s Service to any of the SUN Entities, make any unauthorized
disclosure of any Confidential Information or make any use thereof or of the
Protected Relationships, except for the benefit of, and on behalf of, the SUN
Entities.
(c)Third-Party Information. Participant acknowledges that, as a result of
Participant’s service with the Partnership, Participant has had and will
continue to have access to, or knowledge of, confidential business information
or trade secrets of third parties, such as customers, clients, vendors,
suppliers, partners, joint venturers, and the like, of the SUN Entities.
Participant agrees to preserve and protect the confidentiality of such
third-party confidential information and trade secrets to the same extent, and
on the same basis, as the Confidential Information.
(d)Return of Documents and Electronic Data. All written or electronic or other
data or materials, records and other documents made by, or coming into the
possession of, Participant during the period of Participant’s Service which
contain or disclose the Confidential Information and/or Protected Relationships
shall be and remain the property of the SUN Entities. Upon request, and in any
event without request upon termination of Participant’s service for any reason,
Participant shall promptly shall deliver the same, and all copies, derivatives
and extracts thereof, to the SUN Entities.
(e)Restriction Limitations. Notwithstanding the foregoing or anything herein to
the contrary, Participant acknowledges and agrees that (i) nothing contained in
this Agreement will prohibit Participant from filing a charge with, reporting
possible violations of federal law or regulation to, participating in any
investigation by, or cooperating with any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of applicable law or regulation; (ii) nothing in this Agreement is intended to
or will prevent Participant from communicating directly with, cooperating with,
or providing information (including trade secrets) in confidence to, any
federal, state or local government regulator (including, but not limited to, the
U.S. Securities and Exchange Commission, the U.S. Commodity Futures Trading
Commission, or the U.S. Department of Justice) for the purpose of reporting or
investigating a suspected violation of law, or from providing such information
to Participant’s attorney or in a sealed complaint or other document filed in a
lawsuit or other governmental proceeding; and (iii) pursuant to 18 USC Section
1833(b), Participant will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.













--------------------------------------------------------------------------------







2.2 Non-Solicit/Non-Hire


(a)Consideration for Restrictive Covenants. The restrictive covenants contained
in this Section 10 are supported by consideration to Participant from the
Partnership as specified in this Agreement, including, but not limited to, the
consideration provided in Article I and Section 2.1 Participant agrees that the
restrictive covenants contained in this Section 2.2 are in exchange for the
consideration specified herein, as a material incentive for the Partnership to
enter into this Agreement, to help enforce Participant’s agreement not to use or
disclose Confidential Information and Protected Relationships as set forth in
Section 2.1, and to protect the SUN Entities’ goodwill which Participant will
help develop during Participant’s period of service.
  
(b)Non-Solicitation/Non-Hire of Employees. During the Restrictive Covenant
Period (as defined below), Participant shall not, without written consent of the
SUN Entities, on Participant’s own behalf or on behalf of any other person,
partnership, entity, association, or corporation, hire, retain or seek to hire
or retain any employee of the SUN Entities or in any other manner attempt
directly or indirectly to solicit, influence, induce, or encourage any employee
of the SUN Entities to leave the employment of the SUN Entities, nor shall
Participant use or disclose to any person, partnership, entity, association, or
corporation any information concerning the names, addresses, or personal
telephone numbers of any employees of the SUN Entities for the purpose of
soliciting or hiring such employee for potential employment or services on
behalf of any person or entity other than the SUN Entities.


(c)Non-Solicitation of Customers and Business Partners. During the Restrictive
Covenant Period, Participant shall not, on Participant’s own behalf or on behalf
of any other person, partnership, entity, association, or corporation, directly
or indirectly:


(i)
influence, induce, solicit or encourage any customer or business partner of the
SUN Entities to abandon, reduce, or materially change its business relationship
with the SUN Entities, or



(ii)
provide products or services related to the Restricted Business (as defined
below) to any customer or business partner of the SUN Entities.



During the post-employment period of the Restrictive Covenant Period, this
Section 2.2(c) shall only restrict Participant’s activities with respect to (i)
customers and business partners of the SUN Entities with whom Participant had
direct contact or business dealings or indirect contact or business dealings
(through the supervision of other employees) in the twenty-four (24) months
preceding the termination of Participant’s employment for any reason, or (ii)
customers and business partners of the SUN Entities about whom Participant
learned Confidential Information in the twenty-four (24) months preceding the
termination of Participant’s Service for any reason.


(d)Definitions.


(i)
Restricted Business. The Restricted Business is defined as the products and
services provided or proposed to be provided by the SUN Entities during
Participant’s employment and which Participant (i) was directly involved or
indirectly involved through the supervision of other employees; or (ii) about
which Participant received Confidential Information.



(ii)
Restrictive Covenant Period. The Restrictive Covenant Period is defined as the
period of time during Participant’s employment with any SUN Entity and
continuing for one (1) year after the date Participant is no longer employed by
any of the SUN Entities, regardless of the reason for the termination of
Participant’s employment and regardless of whether Participant’s employment was
terminated by Participant or the SUN Entities.



(e)    Reasonableness of Restrictions; Breach and Reformation. Participant
understands and agrees that the restrictions and obligations upon Participant
contained in this Agreement are material to the SUN Entities and that this
Agreement would not be entered into without these promises from Participant.
Participant acknowledges that these restrictions and obligations do not
terminate when Participant’s employment terminates. Participant understands that
the restrictions in Sections 2.1 and 2.2 of this Agreement may limit
Participant’s ability to engage in a business similar to or competitive with the
SUN Entities, but acknowledges that Participant will receive sufficient
consideration from the SUN Entities under this Agreement to justify such
restrictions. Participant further acknowledges that the foregoing restrictions
and obligations do not prevent Participant from earning a living with the skills
and experience Participant currently possesses. Participant acknowledges that
money damages would not be a sufficient remedy for any breach of this Agreement
by Participant, and, as such, the SUN Entities shall be entitled to enforce
their rights under this Agreement by injunctive relief in addition to all
remedies available at law or in equity. Participant agrees that in the event of
a breach, or a threatened breach, by Participant of any of the provisions of
Sections 2.1 and 2.2 of this Agreement the SUN Entities shall be entitled to
seek, in addition to any and all other rights, remedies or damages (including
the right to receive any and all common units of the Partnership delivered
hereunder or the market value of the common units delivered hereunder) available
to the SUN Entities at law or in equity, a temporary and permanent injunction,





--------------------------------------------------------------------------------





without having to prove damages, in order to prevent or restrain any such
breach, or threatened breach, by Participant, or by any or all of Participant’s
partners, employers, employees, servants, agents, representatives and any other
persons directly or indirectly acting for, or on behalf of, or in concert with,
Participant, and that the SUN Parties shall be entitled to seek all of its costs
and expenses incurred in obtaining such relief including reasonable attorneys’
and client legal costs and disbursements.


It is expressly understood and agreed that Partnership and Participant consider
the restrictions and obligations upon Participant contained in this Section 2.2
to constitute reasonable restraints as to time, geography, and activities
involved, and to be necessary for the purposes of preserving and protecting the
goodwill, Confidential Information, Protected Relationships, and other
legitimate business interests of the SUN Entities. Nevertheless, if any covenant
contained in this Section 2.2 is found by a court of competent jurisdiction to
contain limitations as to time, geographic area, or scope of activity that are
not reasonable and impose a greater restraint than is necessary to protect the
legitimate business interests of the SUN Entities, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the legitimate business interests of the SUN Entities. Participant
hereby expressly waives, and agrees not to assert, any challenge to any
restrictive covenant in this Agreement premised upon insufficiency of
consideration, over breadth or unreasonableness, or that any provisions of this
Agreement are otherwise void, voidable, or unenforceable or should be voided or
held unenforceable.


ARTICLE III
General Provisions


3.1 Successors and Assignability. This Agreement shall be binding upon, and
inure to the benefit of, the Company, Partnership and their respective
successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Partnership’s assets and business. Unless otherwise provided by the Committee:
(a) no part of this Award shall be assignable or transferable by the
Participant, except by will or the laws of descent and distribution; and (b)
during the Participant’s life, this Award shall be payable only to Participant,
or Participant’s guardian or legal representative. In the event of the
Participant’s death, payment, to the extent permitted by this Agreement and the
Plan, shall be made to the Participant’s estate.


3.2 Rights as a Limited Partner. Until Units have been validly issued (as fully
paid common units representing limited partnership interests in the Partnership)
in settlement of vested Restricted Units to the Participant or any other person,
neither Participant nor such other person shall be entitled to any privileges of
common unit ownership, (including, without limitation, any voting rights or any
right to distributions paid with respect to the common units underlying the
Restricted Units), or otherwise have any rights as a limited partner, by reason
of the Award.


3.3 No Right to Continued Employment. Nothing in this Agreement or in the Plan
shall be construed as giving the Participant the right to be retained in the
employ or service of the Partnership or any Affiliate thereof or establish
standards regarding the termination from employment of the Participant.
Furthermore, the Company, Partnership or any of its and their affiliates may at
any time dismiss the Participant from employment or consulting free from any
liability or any claim under the Plan or this Agreement, unless otherwise
expressly provided in the Plan, this Agreement or any other written agreement
between the Participant and the Company or an Affiliate thereof.


3.4 Amendment. This Agreement shall not be amended or modified except by an
instrument in writing executed by both parties hereto.


3.5 Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.


3.6 Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
INSTRUMENT SHALL BE GOVERNED EXCLUSIVELY BY, AND DETERMINED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF), EXCEPT TO THE EXTENT PRE-EMPTED BY FEDERAL LAW, WHICH SHALL
GOVERN.







--------------------------------------------------------------------------------





3.7 Notices. Communications shall be addressed and directed to the parties, as
follows, or to such other address or recipient for a party as may be hereafter
notified by such party hereunder:
(a) if to the Partnership:                Sunoco LP
8111 Westchester Drive, Suite 600
Dallas, Texas 75225
Attn: Chief Human Resources Officer


Notices to the Partnership shall be deemed to have been duly given or made upon
actual receipt by the Partnership.


(b) if to the Participant: to the address for Participant as it appears on the
Partnership’s records.


3.8 Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.


3.9 Amendments, Suspension and Termination. Solely to the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee. Except as provided in the preceding sentence, this Agreement cannot
be modified, altered or amended, except by an agreement, in writing, signed by
both the Partnership and the Participant


3.10 Code Section 409A


(a)General. This Agreement is intended to comply with the provisions of Section
409A of the Code (“Section 409A”) and this Agreement and the Plan shall, to the
extent practicable, be construed in accordance therewith. Terms defined in this
Agreement and the Plan shall have the meanings given such terms under Section
409A if and to the extent required to comply with Section 409A.


(b)Delayed Payment Rule. If and to the extent any portion of any payment
provided to the Participant under this Agreement in connection with the
Participant’s “separation from service” (as defined in Section 409A) is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Participant is a “specified employee” (as defined in
Section 409A(a)(2)(B)(i)), as determined by the Company and the Partnership in
accordance with the procedures separately adopted by the Company and the
Partnership for this purpose, by which determination the Participant, as a
condition to accepting benefits under this Agreement and the Plan, agrees to be
bound, such portion of the Restricted Units and, if applicable DERs, to be
delivered on a vesting date shall not be delivered before the earlier of (i) the
day that is six months plus one day after the date of separation from service
(as determined under Section 409A) or (ii) the tenth (10th) day after the date
of the Participant’s death (as applicable, the “New Payment Date”). Any amount
that is otherwise payable within the six (6) month period described in the
preceding sentence, will be aggregated and paid in a lump sum without interest.
In addition, if a distribution is paid by the Partnership with respect to its
common units during the six month period between the Participant’s separation
from service and the New Payment Date, the Partnership shall calculate the
distribution amount that the Participant would have received with respect to
each Restricted Unit that is not settled through delivery of a common unit
pursuant to this Section 15 during the six (6) month delay period and shall pay
such amount, without interest, to the Participant on the New Payment Date


(c)Separate Payments, No Acceleration. For purposes of Section 409A, each
payment or settlement of any portion of the Restricted Units under this
Agreement shall be treated as a separate payment of compensation. None of the
Company, the Partnership nor the Participant shall have the right to accelerate
or defer the delivery of any such Restricted Units except to the extent
specifically permitted or required by Section 409A.


(d)No Representation. The Company and the Partnership make no representations or
warranty and shall have no liability to the Participant or any other person if
any provisions of or payments under this Agreement are determined to constitute
deferred compensation subject to Section 409A but not to satisfy the conditions
of that section.


3.11 Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.


BY ACCEPTING THIS AGREEMENT ONLINE YOU AGREE TO THE TERMS OF THE AWARD AS
SPECIFIED HEREIN.



